           Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 1 of 23                             FILED
                                                                                             2020 Sep-18 PM 05:41
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

    OHIO SECURITY INSURANCE                       )
    CO. and OHIO CASUALTY                         )
    INSURANCE CO.,                                )
                                                  )
                       Plaintiffs,                )
                                                  )
    v.                                            ) CIVIL ACTION NO.
                                                  ) 2:19-CV-1656-MHH
    SUPERIOR LAND DESIGNS, LLC,                   )
    COLONIAL PIPELINE CO., et al.                 )
                                                  )
                       Defendants.                )

               COLONIAL PIPELINE COMPANY’S OPPOSITION TO
              PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON
         THE DUTY TO DEFEND AND MEMORANDUM OF LAW IN SUPPORT

          Colonial Pipeline Company (“Colonial”), by counsel, responds to Ohio

Security Insurance Company and Ohio Casualty Insurance Company’s (together,

the “Insurers”) Motion for Summary Judgment on the Duty to Defend (“Motion”)

(Doc. 66), as follows 1:

                                      INTRODUCTION

          This declaratory judgment action arises out of the Insurers’ attempt to avoid

providing their insured, Superior, a defense or indemnity for lawsuits filed against



1
 Although the Court requested briefing from the Insurers and Superior Land Designs, LLC
(“Superior”), Colonial files this Opposition because, as an additional insured under Superior’s
policies, it also has a significant interest in securing coverage for the claims against it and
Superior.
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 2 of 23




Superior. No one disputes that the policies are triggered. Rather, the Insurers

claim that two policy exclusions preclude coverage: (1) the engineers, architects or

surveyors professional liability exclusion, and (2) the pollution exclusion. Neither

exclusion applies here.

      The engineers, architects or surveyors professional liability exclusions do

not apply because an engineer, architect or surveyor did not perform, or fail to

perform, the alleged acts giving rise to Superior’s alleged liability. It does not

matter whether those acts were “professional” in nature. The exclusion only

applies if one or more of three types of professionals perform the professional acts:

engineers, architects and surveyors. Superior’s contractor was none of these, so

the exclusions do not apply.

      The pollution exclusion does not apply because a pollutant did not cause the

alleged bodily injuries and property damage of the plaintiffs asserting the

underlying claims against Superior. But, even if it had, because Superior was not

involved in environmental cleanup at the time, then under one of the policies, the

exclusion would not apply, and under the other policy, the claim falls within an

exception to the pollution exclusion. In both circumstances, the exclusion does not

preclude coverage.

      The Insurers have not and cannot meet their burden of proving these

exclusions allow them to avoid their defense and indemnity obligations to



                                           2
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 3 of 23




Superior. Colonial, as an interested party by virtue of its additional insured status,

therefore asks the Court to deny the Motion.

                             STATEMENT OF FACTS

      Colonial owns and operates a refined petroleum pipeline system (the

“Pipeline”). (Doc. 1-3, ¶ 6; Doc. 1-4, ¶ 11; Doc. 1-5, ¶ 12; Doc. 1-6, ¶ 5; Doc. 1-7,

¶ 17). Superior is a contractor that was performing work for Colonial on October

31, 2016. (Doc. 1-3, ¶ 21; Doc. 1-4, ¶ 25; Doc. 1-5, ¶ 19; Doc. 1-6, ¶ 19; Doc. 1-7,

¶¶ 20-21). The Insurers issued two insurance policies to Superior that were in

effect on October 31, 2016: a commercial general liability policy (the “CGL

Policy”) (Doc. 1-9), and a commercial umbrella policy (the “Umbrella Policy”)

(Doc. 1-10). Colonial is an additional insured on the Policies. (Doc. 67, ¶ 6).

Superior made a claim for liability coverage under the Policies for bodily injuries

and property damage that occurred on October 31, 2016.

      A.     The September 2016 Incident

      On or about September 9, 2016, Colonial discovered a release of gasoline

from its Line 1 in Shelby County, Alabama. (Doc. 1-3, ¶ 10; Doc. 1-4, ¶ 15; Doc.

1-5, ¶ 16; Doc. 1-6, ¶ 9; Doc. 1, ¶ 29, Doc. 33, ¶ 29) (the “September 2016

Incident”). Colonial contracted with L.E. Bell Construction, Inc. (“L.E. Bell”) to

perform excavation and repairs of the Pipeline at the site of the September 2016




                                          3
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 4 of 23




Incident. (Doc. 1-3, ¶ 15; Doc. 1-4, ¶ 21; Doc. 1-5, ¶ 13; Doc. 1-6, ¶ 14; Doc. 1-7,

¶ 18; Doc. 1, ¶ 30, Doc. 33, ¶ 30).

      B.     The October 2016 Incident

      Colonial also engaged L.E. Bell to work on other Pipeline projects. (Doc. 1-

3, ¶ 16; Doc. 1-4, ¶ 22; Doc. 1-5, ¶ 13; Doc. 1-6, ¶ 14; Doc. 1, ¶ 30, Doc. 33, ¶ 30;

Doc. 69, ¶ 4). Among those projects was the removal of a temporary bypass.

(Doc. 69, ¶¶ 3-4). The bypass was installed so that Colonial could continue to

operate Line 1 after the September 2016 incident and to allow contractors to

conduct excavation, repair and response work related to the September 2016

Incident. Part of the bypass removal project involved injecting nitrogen into the

pipeline. (Doc. 65, p. 6; Doc. 69, ¶ 4). To prepare for the nitrogen displacement, it

was necessary to excavate the pipeline and inspect a series of Thread-O-Ring

(“TOR”) fittings on the pipeline. (Doc. 65, p. 6; Doc. 69, ¶ 4).

      Colonial retained Superior to serve as a third-party inspector for the TOR

work performed on October 31, 2016. (Doc. 65, p. 6; Doc. 69, ¶ 5). Superior in

turn hired Christopher Covey, an independent contractor, to perform that work.

(Doc. 67, ¶ 3; Doc. 1-3, ¶ 26; Doc. 1-4, ¶ 29; Doc. 1-5, ¶ 23; Doc. 1-6, ¶ 23).

Superior’s work that day did not involve any environmental cleanup or other

response to pollutants or environmental contaminants at the site. (Doc. 67, ¶ 7;

Doc. 69, ¶¶ 5-6).



                                          4
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 5 of 23




      During the course of the excavation work, L.E. Bell workers struck the

Pipeline, resulting in a rupture of Line 1. (Doc. 1-3, ¶ 41; Doc. 1-4, ¶ 42; Doc. 1-5,

¶¶ 18, 33-34; Doc. 1-6, ¶ 33; Doc. 1-7, ¶ 21). The gasoline in Line 1 ignited, and

an explosion and fire allegedly occurred, causing death, bodily injury, and property

damage (the “October 2016 Incident”). (Doc. 1-3, ¶¶ 42-43, 47-48; Doc. 1-4, ¶¶

43-44; Doc. 1-5, ¶¶ 34, 36; Doc. 1-6, ¶¶ 34-35, 37; Doc. 1-7, ¶ 21).

      C.     The Underlying Lawsuits

      Several lawsuits were filed against Colonial and Superior as a consequence

of the October 2016 Incident. (Docs. 1-3, 1-4, 1-5, 1-6, and 1-7). Superior sought

a defense of the Underlying Lawsuits from its Insurers. (Doc. 1, ¶ 46; Doc. 33, ¶

46). The Insurers agreed to provide Superior a defense under a reservation of

rights (Doc. 1, ¶ 47; Doc. 33, ¶ 47) and filed this declaratory judgment action.

                                   ARGUMENT

I.    Principles and Standards of Review

      A.     Standard of Review

      Summary judgment is appropriate “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(c). “When considering a motion for summary judgment,

a district court must view the evidence in the record in the light most favorable to

the non-moving party and draw reasonable inferences in favor of the non-moving

                                          5
        Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 6 of 23




party.” Cobblestone Condo. Ass’n, Inc. v. Travelers Cas. Ins. Co. of Am., 377 F.

Supp. 3d 1291, 1295 (N.D. Ala. 2019) (citing White v. Beltram Edge Tool Supply,

Inc., 789 F.3d 1188, 1191 (11th Cir. 2015)). A litigant’s sworn statements based

on personal knowledge or observation can defeat summary judgment. Id.

       B.     Principles of Insurance Policy Interpretation

       When construing an insurance policy under Georgia law, 2 courts begin with

the text of the policy itself. Payne v. Twiggs Cty. Sch. Dist., 269 Ga. 361, 363(2)

(1998). Where the relevant policy language is clear and unambiguous, “the terms

in an insurance policy require no construction, and their plain meaning will be

given full effect.” Id.

       Where, however, an “insurance policy provision is susceptible to more than

one meaning, even if each meaning is logical and reasonable, the provision is

ambiguous.” Georgia Farm Bureau Mut. Ins. Co. v. Smith, 298 Ga. 716, 719

(2016). If there is an ambiguity, “three well-known rules of contract construction

that apply: (1) ambiguities are strictly construed against the insurer as the drafter;

(2) exclusions from coverage the insurer seeks to invoke are strictly construed; and

(3) the contract is to be read in accordance with the reasonable expectations of the

insured when possible.” Auto-Owners Ins. Co. v. Neisler, 334 Ga. App. 284, 287




2
 The parties previously agreed that Georgia law applies. Superior is a Georgia company and the
Policies were issued to Superior at its Alpharetta, Georgia headquarters.

                                              6
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 7 of 23




(2015). An insurer’s motion for summary judgment must be denied when it is

based on an ambiguous exclusion. Id.

      This result is in keeping with the shifting burden of proof in establishing a

duty to defend. In Georgia, the insured has the initial burden of proving that a

claim is within the policy’s coverage grant. Ga. Farm Bureau Mut. Ins. Co. v. Hall

Cty., 262 Ga. App. 810, 812 (2003). The insurer then has the burden of showing

that a loss or claim falls within an exclusion, and accordingly, that it does not have

a duty to defend. Kay-Lex Co. v. Essex Ins. Co., 286 Ga. App. 484, 488-90 (2007).

Since the parties have agreed that the claims against Superior fall within the

Policies’ coverage, the burden of proof – specifically as to the applicability of the

two exclusions – rests entirely upon the Insurers as to this litigation and the

Motion.

      C.     The Broad Duty to Defend

      An insurer’s duty to defend its insured against a legal action arises when the

complaint alleges facts that “even arguably bring the occurrence within the

policy’s coverage.’” Landmark Am. Ins. Co. v. Khan, 307 Ga. App. 609, 612

(2011). Therefore, a court properly considers the four corners of the agreement

and the surrounding circumstances to determine the parties’ intent. W. Pac. Mut.

Ins. Co. v. Davies, 267 Ga. App. 675, 681 n. 6 (2004). If an insurer seeks to deny

coverage based on a policy exclusion or limitation, the exclusion must



                                           7
        Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 8 of 23




“unambiguously” apply. Khan, 307 Ga. App. at 612. Any “doubts as to liability

and [the insurer’s] duty to defend should be resolved in favor of the insured.” Id.

      If “the complaint on its face shows no coverage, but the insured notifies the

insurer of factual contentions that would place the claim within the policy

coverage… the insurer has an obligation to give due consideration to its insured’s

factual contentions and to base its decision on ‘true facts.’” Colonial Oil Indus.

Inc. v. Underwriters Subscribing to Policy Nos. TO31504670 & TO31504671, 268

Ga. 561, 562 (1997). This reflects Georgia court’s policy of not allowing “the

allegations of a third-party [e.g., the underlying plaintiff] to determine the

insured’s rights under its contract” applies in this case. Id. at 339; Loftin v. U.S.

Fire Ins. Co., 106 Ga. App. 287, 296 (1962). (“It would not be reasonable… that

the assertions of a third party, a stranger to the contract, rather than the true facts,

be allowed to determine the rights between the contracting parties.”). This

“exception to the ‘exclusive pleadings’ rule is designed to benefit the insured, not

harm it.” Progressive Mountain Ins. Co. v. R.W. Womack & Sons, Inc., No. CV

111-159, 2013 WL 12180601, at *5 (S.D. Ga. June 12, 2013).

      In support of their Motion, the Insurers introduce a report by the National

Transportation Safety Board (the “NTSB Report”) (Doc. 65) into the record,

asking the Court to take judicial notice of its contents. (Doc. 66, p. 4, n. 1). While

the NTSB Report actually does not support the Insurers’ position – the opposite, in



                                            8
         Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 9 of 23




fact (see Section II.B.2., infra) – Georgia’s duty to defend standard requires that

any inferences the Court draws from it be in favor of coverage. Similarly, the

evidence submitted on behalf of the policyholder here, which alleges facts that

place the claim within coverage must be considered, regardless of the allegations

of the complaint. Penn-Am. Ins. Co. v. Disabled Am. Veterans, Inc., 224 Ga. App.

557, 563 (1997), aff’d Penn-Am. Ins. Co. v. Disabled Am. Veterans, Inc., 268 Ga.

564 (1997).

II.    The Policies Require Coverage for the Claims against Superior

       The parties do not dispute the Policies’ insuring agreements are triggered,

but the Insurers seek to evade their duties under the Policies by pointing to two

exclusions, neither of which applies.

       A.      The Engineers, Architects or Surveyors Professional Liability
               Exclusions Do Not Apply

       In their haste to jam Superior’s claim into the rubric of the engineers,

architects or surveyors professional liability exclusion, the Insurers overlook both

the exclusions’ title and its equally clear text. The exclusions only apply when

“you 3 or any engineer, architect or surveyor” perform professional services. (Doc.

1-9, p. 82; Doc. 1-10, p. 53). Covey, the independent contractor Superior hired, is

none of these things.



3
 The Policies define “you” as the Named Insured, which, by reference to the Policies’
declarations, is Superior itself. No other person or entity is included within that definition.

                                                  9
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 10 of 23




             1.     Covey is Not an Engineer, Architect or Surveyor

      None of the Underlying Lawsuits alleges that Covey was an engineer,

architect or surveyor, because he is not any of those. (Doc. 67, ¶ 4). Some of the

Underlying Lawsuits refer to Covey as an “inspector,” but that is not the same

thing as an engineer, architect or surveyor. If the Insurers had meant the exclusion

to apply to inspectors, they could have included that position in the title and text, as

they did for the stated professions.

      Indeed, the fact that an inspector is not listed with the other professions is

determinative, because “[t]he express mention of one thing implies the exclusion

of another.” Krogh v. Pargar, LLC, 277 Ga. App. 35, 39 (2005) (applying the

contractual interpretation principle “expressio unius est exclusio alterius”). This is

particularly true when the contract includes “an enumerated list of items, but no

accompanying catchall provision,” as here. Montgomery Cty. v. Hamilton, 337 Ga.

App. 500, 508 (2016). The exclusion does not say “engineers, architects,

surveyors, and other professionals”; it is limited to three professions, none of

which applies to Covey.

             2.     Merely providing a “professional service” is not sufficient

      The cases upon which the Insurers rely are inapposite. None of the

decisions involves the same exclusion at issue here. The policies in those cases

contained basic professional services exclusions, not engineers, architects or



                                          10
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 11 of 23




surveyors professional liability exclusions. See Auto-Owners Ins. Co. v. Unit

Owners Ass’n of Riverview Overlook Condo., Inc., No. 1:13-CV-3012-TWT, 2014

WL 5465286, at *1 (N.D. Ga. Oct. 28, 2014) (general contractor’s policy excluded

damages “due to rendering or failure to render any professional service”); Auto-

Owners Ins. Co. v. State Farm Fire & Cas. Co., 297 Ga. App. 751, 753 (2009)

(construction manager’s policy excluded “‘[b]odily injury’ or ‘property damage’

due to rendering or failure to render any professional service”; project manager’s

policy excluded “bodily injury, property damage or personal injury due to

rendering or failure to render any professional services or treatments”); Batson-

Cook Co. v. Aetna Ins. Co., 200 Ga. App. 571, 573 (1991) (construction manager’s

policy excluded “bodily injury or property damage arising out of the rendering of

or the failure to render any professional services by or for the named insured”). To

summarize, every one of these cited cases involved a broader exclusion than those

in the Policies here, namely by excluding coverage for damages arising out of any

professional service, as opposed to the exclusion at issue here, which is limited to

services by engineers, architects, and surveyors.

      Not only are the exclusions at issue here narrower than those in the decisions

cited by the insurers, but under Georgia law, the exclusions must be interpreted

narrowly to begin with. Neisler, 334 Ga. App. at 287. Here, unlike the policies in

cases cited by the Insurers, the professional services exclusion cites only three



                                          11
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 12 of 23




professions to which it applies: engineers, architects, and surveyors. Under

Georgia law, an insurance company is “free to fix the terms of its policies as it sees

fit, so long as they are not contrary to the law, and it may insure against certain

risks while excluding others.” Payne, 269 Ga. at 363(2) (accord Sorema N. Am.

Reinsurance Co. v. Johnson, 258 Ga. App. 304, 306 (2002)). If the Insurers had

intended to apply the exclusion to a broader class of professionals or professional

acts, they could have used the broader exclusion applied in the above-cited cases.

They did not.

      The exclusions that the Insurers chose are unambiguous in their limited

application. “By its very specific and limiting language, this caption alerts the

insured that the following language pertains to the acts of three named

professions.” Cowell v. Gaston Co., 190 N.C. App. 743, 748 (2008) (considering

the same engineers, architects or surveyors professional liability exclusion). Id. at

748. A reasonable insured, guided by the title and the endorsement’s text, could

interpret the exclusion as applying only to professional engineers, architects or

surveyors. Id. at 748. After all, the listed “professional services,” including

“inspection,” are services performed by engineers, architects and surveyors. Id.

      This is precisely how other courts have read the specific language of this

exclusion. See, e.g., Monroe Guar. Ins. Co. v. TEE Eng’g Co., No. CIV.A. 04-58-

JBC, 2005 WL 1503219, at *2 (E.D. Ky. June 23, 2005). In TEE Engineering, the



                                          12
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 13 of 23




court considered the tasks of several different employees of an engineering

company who performed services in the context of an underlying action. The court

applied an engineers, architects or surveyors professional liability exclusion only to

the work of one employee, who was a certified professional engineer. Id. at *3.

      The narrower professional services exclusion at issue here and the reasoning

in Cowell and TEE Engineering mandate the same result. Superior hired Covey as

an independent contractor (Doc. 67, ¶ 3) to perform its work at the October 2016

Incident site. (Doc. 1-3, ¶ 28). Covey was not an engineer, architect or surveyor.

(Doc. 67, ¶ 4). So, even if Covey’s work fell into the very heart of the

“professional services” definition (which it did not (Doc. 67, ¶ 5)), because he is

not an engineer, architect or surveyor, the exclusion does not apply.

      B.     The Pollution Exclusions Do Not Apply

      The pollution exclusions do not apply because (1) the bodily injuries and

property damage were caused by a fire, not by gasoline as a “pollutant,” and (2)

Superior was not performing any form of environmental testing or remediation at

the October 2016 Incident site. If there remains any doubt that the pollution

exclusion clearly does not apply, the Policies harbor an ambiguity that must be

resolved in favor of coverage.




                                         13
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 14 of 23




             1.    The alleged bodily injury and property damage did not arise
                   out of the actual, alleged or threatened discharge, dispersal,
                   seepage, migration, release or escape of “pollutants”

      Both Policies exclude coverage for bodily injury or property damage caused

by “the actual, alleged or threatened discharge, dispersal, seepage, migration,

release or escape of ‘pollutants’.” (Doc. 1-9, p. 63; Doc. 1-10, p. 70). These

exclusions do not apply, because a pollutant did not cause the underlying plaintiffs’

alleged bodily injuries and property damages. The underlying plaintiffs’ allege

that an explosion and subsequent fire caused their injuries and damages. (Doc. 1-

3, ¶ 47; Doc.1-4, ¶¶ 50, 80-81; Doc. 1-5, ¶¶ 39, 49; Doc. 1-6, ¶ 37; Doc. 1-7, ¶ 38).

      Merely because a potential pollutant is involved does not mean that the

pollutant itself caused the resulting bodily injury or property damage. Context

matters, as demonstrated by Barrett v. Nat’l Union Fire Ins. Co. of Pittsburgh, 304

Ga. App. 314 (2010). Barrett is on all fours with the current case.

      Barrett was an employee of an Atlanta Gas Light (“AGL”) contractor hired

to perform work on AGL’s natural gas pipelines. Id. at 328. While the employee

was working, natural gas accumulated in his workspace, creating an oxygen-

deficient atmosphere, which caused Barrett to suffer a permanent and disabling

brain injury. Barrett sued AGL, alleging AGL’s negligence caused his injury. Id.

He obtained a judgment against AGL and then demanded coverage from AGL’s




                                         14
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 15 of 23




liability insurer (AGL had assigned its rights to Barrett). Id. at 329. The insurer

denied coverage, citing the pollution exclusion, and Barrett sued.

       In reversing the trial court’s grant of the insurer’s motion to dismiss, the

Georgia Court of Appeals held that the pollution exclusion did not apply. Barrett

had “not alleged that Barrett was ‘poisoned’ by natural gas or that he was harmed

merely by the release of natural gas from the tap.” Id. at 330. Instead, he had

alleged that “the natural gas released from the tap was allowed to accumulate,

thereby creating an oxygen-deprived atmosphere, and that it was the lack of

oxygen that injured Barrett.” Id. The mere presence of natural gas, standing alone,

did not trigger the pollution exclusion. After all, “exposure to natural gas is not

necessarily dangerous and does not automatically result in injury so long as the

supply of oxygen is not impeded.” Id.

       So too here. Gasoline is not necessarily dangerous and usually does not

result in injury (otherwise, filling a gas tank would be a hazardous chore). But if

gasoline is ignited, the resulting fire can cause bodily injury and property damage.

Here, gasoline was released and it ignited. 4 The underlying plaintiffs allege they

were injured by the resulting explosion and fire – not the gasoline itself – and

specifically allege they were harmed by the concussion and flames, not by any



4
 The NTSB Report attached to the Insurers’ Motion notes power line sparks just prior to ignition
and several internal combustion engines operating at the site.

                                              15
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 16 of 23




toxic characteristic of the gasoline itself. In this context, the pollution exclusion

does not apply, because a “pollutant” did not cause the alleged bodily injury and

property damage.

      The Insurers cite Truitt Oil & Gas Co. v. Ranger Ins. Co. as authority that

gasoline is a pollutant. 231 Ga. App. 89 (1998). In Truitt, it was. Gasoline leaked

from the insured’s underground storage tanks into the ground and sewer system,

causing the neighboring garden center to lose the use of its property. Id. at 89.

The gasoline directly caused the property loss, because its presence – specifically,

the fumes and chemical saturation of property – made the property unusable. That

is not the case here, where the alleged injuries were caused by fire and concussion.

             2.     Regardless, any such pollution event did not occur during a
                    response to an environmental clean up

      Even if gasoline was a “pollutant” in this context, the exclusions do not

apply, because the alleged explosion and fire did not occur during operations to

“test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any

way respond to, or assess the effects of ‘pollutants.’” See Doc. 1-9, p. 64; 1-10, p.

70-71. In other words, the Insurers have failed to meet their burden to show that

condition f.(1)(e) to the CGL Policy’s pollution exclusion has been met, or that the




                                          16
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 17 of 23




exception L.1.(4)(iii) to the L.1.(4) exception to the Umbrella Policy’s pollution

exclusion applies. 5

       The Insurers argue that the alleged explosion and fire occurred when

Superior was responding to the September 2016 Incident, which occurred 52 days

before and 5.5 miles northeast of the October 2016 Incident site. The NTSB

Report that the Insurers attached to their Motion, sworn statements from Superior

and Colonial representatives, and logic demonstrate otherwise.

       The NTSB Report says, “At the time of the accident, the excavation being

performed was to expose a series of TOR fittings on Line 1 in preparation for

upcoming maintenance work to inject nitrogen into Line 1 during the removal of a

temporary bypass pipe used to repair a previous leak.” (Doc. 65, p. 6) (emphasis

added). The NTSB Report does not indicate there were any environmental

contaminants at the October 2016 Incident site or that environmental remediation

was taking place. Sworn statements from Superior and Colonial’s representatives

confirm that the scope of the work did not involve remediation. (“Superior’s work

did not involve any activities to test for, monitor, clean up, remove, contain, treat,

detoxify or neutralize or in any way respond to, or assess the effects of pollutants

or any form of environmental contamination.” (Doc. 69, ¶ 5); “At the time of the

5
 The Russian-dolled nature of the Umbrella Policy’s pollution exclusion’s exceptions to
exceptions to exclusions alone might merit a finding that the Umbrella Policy is ambiguous. As
noted previously , the Insurers bear the burden of proving an exclusion (or exceptions to
exceptions to exclusions) apply unambiguously. Kay-Lex Co., 286 Ga. App. at 488-90.

                                              17
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 18 of 23




accident, Superior was not performing operations to test for, monitor, clean up,

remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess

the effects of ‘pollutants.’” (Doc. 67, ¶ 7)). At the very least, the discrepancy

between the underlying plaintiffs’ allegations and the facts ascertained by an

NTSB investigation and a sworn statement from Colonial, the company actually

ordering the work on its property and its Pipeline, means that the pollution

exclusions do not “unambiguously” apply. See BBL–McCarthy, LLC v. Baldwin

Paving Co., 285 Ga. App. 494, 497 (2007)) (to excuse the duty to defend, lack of

coverage must be unambiguous).

      The Insurers’ reliance on the “catch-all” phrase at the end of the verbal

string does not ameliorate the ambiguity. Georgia courts apply the rule of ejusdem

generis that:

                [W]hen a statute or document enumerates by name several
                particular things, and concludes with a general term of
                enlargement, this latter term is to be construed as being [of
                the same kind or class] with the things specifically named,
                unless, of course, there is something to show that a wider
                sense was intended.

Cox Commc’ns, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 708 F. Supp.

2d 1322, 1328 (N.D. Ga. 2010) (citing Dep’t of Transp. v. Montgomery Tank

Lines, Inc., 276 Ga. 105, 107 n. 5 (2003)). The guiding principle behind ejusdem

generis is that if the general “catch-all” words were meant to “be used in their




                                             18
        Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 19 of 23




unrestricted sense,” there would be no reason to list words that are more particular

first. Id. (citation omitted).

        Applied here, the phrase “or in any way respond to, or assess the effects of

‘pollutants’” must be within the class of “test for, monitor, clean up, remove,

contain, treat, detoxify or neutralize.” At the October 2016 Incident site, there was

no pollutant to “test for, monitor, clean up, remove, contain, treat, detoxify or

neutralize.” There was no pollutant to “respond to” or “assess the effects of.”

Those activities were taking place 5.5 miles away at the September 2016 Incident

site.

        The work on October 31, 2016 was akin to that performed by the insured in

Oscar W. Larson Co. v. United Capitol Ins. Co., 64 F.3d 1010 (6th Cir. 1995).

There, the insured was installing a secondary pipe around a primary pipe meant to

contain leaks. Id. at 1011. After the installation, the property owner discovered a

gasoline leak at the site and sued the installer. Id. at 1012. The installer’s insurer

questioned whether the leak from the primary pipe had begun before the

installation of the secondary pipe. Id. at 1011. The court agreed with the insured’s

assertions that the primary pipe was not leaking at the time of installation, and

gasoline had not already contaminated the soil at the site. Id.

        Had the insured gone to the jobsite “to work on pollutants already in the

soil,” the exclusion might apply. Id. at 1014. But the exclusion did not apply to



                                          19
        Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 20 of 23




the insured’s work on a non-polluting system, because “each term in the clause is a

verb that presupposes an attempt to remedy an existing pollution problem.” Id. at

1014.

        There was no existing pollution at the October 2016 Incident site. (Doc. 69,

¶ 6). Superior was not on the site to “test for, monitor, clean up, remove, contain,

treat, detoxify or neutralize, or in any way respond to, or assess the effects of

‘pollutants.’” (Doc. 69, ¶ 5; Doc. 67, ¶ 7). As such, the pollution exclusion in the

CGL Policy (Doc. 1-9, p. 64, f.(1)(e)) and the exception to the exception to the

pollution exclusion in the Umbrella Policy (Doc. 1-10, p. 70-71, L.1.(4)(iii)) do not

apply. To the extent there remains any question or ambiguity on this point, the

policy should be construed in favor of coverage and the policyholder’s reasonable

expectations of coverage. Neisler, 334 Ga. App. at 287.

                                   CONCLUSION

        As the Insurers have failed to meet their burden of proving either exclusion

applies, their Motion should be denied.


This 18th day of September, 2020.       By: Alan D. Mathis
                                        Alan D. Mathis
                                        Alabama State Bar No. ASB-8922-A59M
                                        BUTLER SNOW LLP
                                        1819 Fifth Avenue North, Suite 1000
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 297-2239
                                        Facsimile: (205) 297-2201
                                        Email: Alan.Mathis@ButlerSnow.com


                                          20
Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 21 of 23




                            Lawrence J. Bracken II*
                            Georgia Bar No. 073750
                            lbracken@huntonAK.com
                            Laura T. Wagner*
                            Georgia Bar No. 674911
                            lwagner@huntonAK.com
                            Rachel E. Hudgins*
                            Georgia Bar No. 123342
                            rhudgins@huntonAK.com
                            HUNTON ANDREWS KURTH LLP
                            Bank of America Plaza, Suite 4100
                            600 Peachtree Street, NE
                            Atlanta, Georgia 30308-2216
                            Telephone: (404) 888-4183

                            Michael S. Levine*
                            District of Columbia Bar No. 449272
                            mlevine@huntonAK.com
                            HUNTON ANDREWS KURTH LLP
                            2200 Pennsylvania Ave NW
                            Washington, DC 20037
                            Telephone: (202) 955-1500

                            Attorneys for Defendant,
                            Colonial Pipeline Company

                            *Admitted pro hac vice




                              21
       Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 22 of 23




                         CERTIFICATE OF SERVICE

      The undersigned counsel certifies that a copy of COLONIAL PIPELINE

COMPANY’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY

JUDGMENT ON THE DUTY TO DEFEND AND MEMORANDUM OF LAW

IN SUPPORT was filed electronically with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to all counsel

of record via the Court’s CM/EMF filing system.

      John W. Dodson                                James V. Chin
      Michelle L. Crunk                             Zelle LLP
      Dodson Gregory, LLP                           1201 West Peachtree Street NW
      Post Office Box 530725                        Suite 610
      Birmingham, Alabama 35253                     Atlanta, Georgia 30309
      jwd@dodsongregory.com                         jchin@zelle.com
      mlc@dodsongregory.com                         Attorney for Ohio Security
      Attorneys for Ohio Security                   Insurance Company and The Ohio
      Insurance Company and The Ohio                Casualty Insurance Company
      Casualty Insurance Company
                                                    Harlan F. Winn, III
      Seth V. Jackson                               Adam P. Plant
      Zelle LLP                                     Battle & Winn, LLP
      161 Worcester Road                            2901 2nd Avenue South
      Suite 502                                     Suite 220
      Framingham, Massachusetts                     Birmingham, Alabama 35233
      sjackson@zelle.com                            hwinn@battlewinn.com
      Attorney for Ohio Security                    aplant@battlewinn.com
      Insurance Company and The Ohio                Attorneys for Superior Land
      Casualty Insurance Company                    Designs, LLC
        Case 2:19-cv-01656-MHH Document 70 Filed 09/18/20 Page 23 of 23




        Jonathan M. Palmer
        Knight Palmer, LLC                         D. Michael Andrews
        One Midtown Plaza                          Beasley Allen Crow Methvin &
        1360 Peachtree Street NW                   Miles, PC
        Suite 1201                                 218 Commerce Street
        Atlanta, Georgia 30309                     Montgomery, Alabama 36104
        jpalmer@knightpalmerlaw.com                mike.andrews@beasleyallen.com
        Attorneys for Superior Land                Attorney for Beverly Kay
        Designs, LLC                               Willingham, Individually and as
                                                   Administratrix of the Estate of
        Lloyd W. Gathings                          Anthony Lee Willingham, deceased
        Gathings Law
        2140 11th Avenue S., Suite 210             Glenda G. Cochran
        Birmingham, AL 35205                       Glenda Cochran Associates
        lgathings@gathingslaw.com                  310 Richard Arrington Jr. Blvd. N.
        Attorney for Donna Wright and              Suite 500
        Doug Wright                                Birmingham, Alabama 35203
                                                   gc@glendacochran.com
        Charles A. McCallum, III                   Attorneys for Hugh Gerald
        Eric D. Hoaglund                           DeLaughder, Jr. and Patsy Ann
        R. Brent Irby                              Whatley, Individually and as
        McCallum Hoaglund Cook & Irby,             Administratrix of the Estate of Bill
        LLP                                        Monroe Whatley, deceased
        905 Montgomery Highway
        Suite 201                                  W. Taylor Stewart
        Vestavia Hills, Alabama 35216              Edward McF. Johnson
        cmccallum@mhcilaw.com                      Stewart & Stewart, P.C.
        ehoaglund@mhcilaw.com                      1021 Noble Street, Suite 110
        birby@mhcilaw.com                          Anniston, Alabama 36201
        Attorneys for Timothy Webster,             wts70@stewartandstewart.net
        Shelby Investments, LLC and                ejohnson@stewartandstewart.net
        Cahaba Outfitters, LLC                     Attorneys for Cherry Gentry, Kay
                                                   White, Brent Carter, and Brooke
                                                   Carter
        This 18th day of September, 2020.

                                         /s/ Alan D. Mathis
54668595.v1
